Case 1:18-cv-01025-KLM Document 11 Filed 11/14/18 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.: 1:18-cv-01025-KLM

JUDITH BENKERT, individually and on behalf of all others similarly situated,

                      Plaintiff,

v.

GCI SOLAR LLC, a California limited liability company,

                      Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL


     PLEASE TAKE NOTICE that Plaintiff Judith Benkert (“Plaintiff” or “Benkert”) dismisses

this lawsuit against and Defendant GCI Solar, LLC (“Defendant” or “GCI”) without prejudice.

     Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

     (a) Voluntary Dismissal.

     (1) By the Plaintiff.

     (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any

     applicable federal statute, the plaintiff may dismiss an action without a court order

     by filing:

          (i) a notice of dismissal before the opposing party serves either an answer or a

          motion for summary judgment; or

          (ii) a stipulation of dismissal signed by all parties who have appeared.

          (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is

          without prejudice. But if the plaintiff previously dismissed any federal- or state-
Case 1:18-cv-01025-KLM Document 11 Filed 11/14/18 USDC Colorado Page 2 of 3




           court action based on or including the same claim, a notice of dismissal operates

           as an adjudication on the merits.

     In this case, Defendant has neither answered Plaintiff’s Complaint nor served a motion for

summary judgment. In addition, no class has been certified in this matter so Rule 23’s exceptions

do not apply. Likewise, this case does not involve any Receiver so as to implicate Rule 66.

     Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule

41(a)(1)(i) without prejudice.

          *               *              *               *               *             *

Dated: November 14, 2018                       Respectfully submitted,

                                               JUDITH BENKERT, individually and on behalf of
                                               all others similarly situated,


                                               By: /s/ Steven L. Woodrow
                                               One of Plaintiff’s Attorneys

                                               Steven L. Woodrow
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso
                                               ppeluso@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               Telephone: (720) 213-0675
                                               Facsimile: (303) 927-0809




                                                                                                  2
Case 1:18-cv-01025-KLM Document 11 Filed 11/14/18 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF

system on this 14th day of November, 2018 to all counsel of record.

                                           /s/ Steven L. Woodrow




                                                                                           3
